Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Gross on 1/7/21.

The application has been amended as follows: 
Claim 16 has been amended to read: “The method of claim 1, wherein when two lines with identical end point positions are projected onto the laminate with the lines running parallel to a laminate, with one of the two lines positioned on the laminate over the thermoplastic layer and another of the two lines positioned 0.635 centimeter beyond the edge of the thermoplastic layer on the substrate, and a path length of each of the two lines is measured, a difference between the path lengths is less than 2%.”


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of making a laminate, the method comprising:
providing a thermoplastic layer having a first surface and a second surface opposite the first surface, the first surface of the thermoplastic layer bearing a plurality of male fastening elements; stretching the thermoplastic layer so that it plastically deforms; relaxing the stretched thermoplastic layer to reduce its tensile strain; and subsequently laminating the second surface of the thermoplastic layer to a substrate to form the laminate, wherein the stretching, relaxing, and laminating are completed in-line.

Cheng (US 2013/0289514), Wood (US 2014/0295134) and Pariseau (US 2014/0350507) teach a method of making a laminate, the method comprising: providing a thermoplastic layer having a first surface and a second surface opposite the first surface, the first surface of the thermoplastic layer bearing a plurality of male fastening elements; stretching the thermoplastic layer so that it plastically deforms. The references do not teach relaxing the stretched thermoplastic layer to reduce its tensile strain; and subsequently laminating the second surface of the thermoplastic layer to a substrate to form the laminate, wherein the stretching, relaxing, and laminating are completed in-line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571 270 5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.